Wilde, J.
At the trial of this case, the plaintiff offered m evidence copies, from the records of the town of Weston, of certain reports of committees, and votes of the town, on the subject of the controversy between the parties, which were deemed by the court not material and pertinent to the case; and they were accordingly rejected. The object of the town, as disclosed by these votes and the reports of the committees, appears to have been to ascertain the facts in relation to the plaintiff’s complaint, and to compromise with him, to avoid an action. But it does not appear that there has been, expressly or impliedly, any admission of the liability of the town, or of any fact material to the issue. There has been no offer to pay the plaintiff any money belonging to the town. The money offered was collected from individuals, by subscriptions. It is true that the town appointed a committee to procure subscriptions ; but this was upon the recommendation of a former com mittee, on the assumption that the town was not legally liable If, however, the money had belonged to the town, the offer to pay it was made with a view to a compromise, and the proof of such an offer would be inadmissible. Bul. N. P. 236. Marsh v. Gold, 2 Pick. 285. Gerrish v. Sweetser, 4 Pick. 374.
The acceptance of the reports of the committees was no admission of the facts reported. In accepting the first report, the town agreed to the measure recommended by the committee; *480but there was no admission of the facts stated in that report. The other report of the committee was also accepted ; but the vote was to accept the report, “ and to have no further action on the subject” — which shows that by accepting the report, the town intended nothing more than receiving the same , otherwise, if the word “ accept ” is to be understood in the sense of the word “ agree,” the latter vote would be repugnant. We think it, therefore, beyond doubt that the word <£ accept ” was not used in that sense in the latter vote ; and we must presume that the word was understood in the same sense in both votes.

Judgment on the verdict.